Exhibit 10.2

EXECUTION COPY

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
July 30, 2008, is by and among HEWITT ASSOCIATES L.L.C., an Illinois limited
liability company (the “Borrower”), HEWITT ASSOCIATES, INC., a Delaware
corporation (“HAI”), WACHOVIA BANK, NATIONAL ASSOCIATION, individually (in such
capacity, “Wachovia”) and as the resigning administrative agent (in such
capacity, the “Resigning Administrative Agent”) under the Credit Agreement
(defined below), JPMORGAN CHASE BANK, N.A., individually (in such capacity,
“JPMCB”) and as the successor administrative agent (in such capacity, the
“Successor Administrative Agent”) under the Credit Agreement (defined below),
and the Lenders (as defined below) signatory hereto. Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement (defined below), as amended hereby.

W I T N E S S E T H

WHEREAS, the Borrower, HAI, certain banks and financial institutions from time
to time party thereto (the “Lenders”) and the Resigning Administrative Agent are
parties to that certain Credit Agreement dated as of May 23, 2005 (as amended,
modified, supplemented, or restated from time to time, the “Credit Agreement”);

WHEREAS, the Resigning Administrative Agent desires, subject to the terms and
conditions set forth below to resign as Administrative Agent under the Credit
Agreement and each of the other Credit Documents;

WHEREAS, the Required Lenders have agreed, subject to the terms and conditions
set forth below, to appoint the Successor Administrative Agent as Administrative
Agent under the Credit Agreement and each of the other Credit Documents;

WHEREAS, the Borrower has agreed, subject to the terms and conditions set forth
below, to approve the appointment of the Successor Administrative Agent as
Administrative Agent under the Credit Agreement and each of the other Credit
Documents;

WHEREAS, Wachovia, in its capacity as Swingline Lender under the Credit
Agreement and each of the other Credit Documents, desires, subject to the terms
and conditions set forth below to resign as the Swingline Lender under the
Credit Agreement and each of the other Credit Documents;

WHEREAS, the parties hereto have agreed, subject to the terms and conditions set
forth below, to appoint JPMCB as an Issuing Lender and the Swingline Lender
under the Credit Agreement and each of the other Credit Documents;

WHEREAS, the Borrower and HAI have requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement; and



--------------------------------------------------------------------------------

WHEREAS, the Required Lenders have agreed to make such amendments to the Credit
Agreement, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

RESIGNATION AND APPOINTMENT

1.1 Resignation of Administrative Agent. The Resigning Administrative Agent
hereby resigns as Administrative Agent under the Credit Agreement and each of
the other Credit Documents. Each of the Resigning Administrative Agent, the
Successor Administrative Agent, the Lenders signatory hereto and the Borrower
hereby waive any notice requirement set forth in Section 7.9 of the Credit
Agreement.

1.2 Resignation of Swingline Lender. Wachovia, in its capacity as the Swingline
Lender under the Credit Agreement and each of the other Credit Documents, hereby
resigns as Swingline Lender under the Credit Agreement and each of the other
Credit Documents.

1.3 Appointment of Administrative Agent. The Required Lenders hereby appoint the
Successor Administrative Agent as the Administrative Agent under the Credit
Agreement and the other Credit Documents, and the Borrower approves the
appointment of the Successor Administrative Agent as the Administrative Agent
under the Credit Agreement and the other Credit Documents.

1.4 Appointment of Issuing Lender and Swingline Lender. The Borrower and
Wachovia hereby appoint JPMCB as an Issuing Lender under the Credit Agreement
and the other Credit Documents, and the parties hereto appoint JPMCB as the
Swingline Lender under the Credit Agreement and the other Credit Documents.

1.5 Acceptance of Appointment of Administrative Agent. The Successor
Administrative Agent hereby accepts its appointment as Administrative Agent
under the Credit Agreement and each of the other Credit Documents and shall
hereby be vested with all the rights, powers and duties of the Administrative
Agent under the Credit Agreement and each of the other Credit Documents.

1.6 Acceptance of Appointment of Issuing Lender and Swingline Lender. JPMCB
hereby accepts its appointment as an Issuing Lender and the Swingline Lender
under the Credit Agreement and each of the other Credit Documents and shall
hereby be vested with all the rights, powers and duties of an Issuing Lender and
the Swingline Lender under the Credit Agreement and each of the other Credit
Documents.

1.7 Release of Resigning Administrative Agent. HAI, the Borrower, the Required
Lenders and the Successor Administrative Agent acknowledge that Wachovia shall,
as of the date hereof, no longer be, and shall be released from its obligations
as,

 

2



--------------------------------------------------------------------------------

“Administrative Agent” and “Swingline Lender” under the Credit Agreement and the
Credit Documents and agree that, on after the date hereof, Wachovia shall have
no rights, powers, privileges, duties or obligations as “Administrative Agent”
or “Swingline Lender”, respectively, under the Credit Agreement or the Credit
Documents and shall cease to be a party to the Credit Agreement or the Credit
Documents in such capacities; provided, that each of: (A) the provisions of
Section 7 of the Credit Agreement in respect of any actions taken or omitted to
be taken by it in its capacity as the “Administrative Agent” thereunder; and
(B) all other rights of Wachovia which are expressly provided in the Credit
Agreement or the other Credit Documents to survive the resignation of the
Administrative Agent or the Swingline Lender (including the indemnification
provisions thereunder), shall, in each case, survive such resignation of
Wachovia and shall continue to inure for the benefit of Wachovia, its sub-agents
and their respective Affiliates, notwithstanding any subsequent amendment,
modification, waiver or termination of the Credit Agreement or any other Credit
Document.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

2.1 Insertion of Definition of Amendment Effective Date. The following new
definition is hereby added in the appropriate alphabetical order in Section 1.1
of the Credit Agreement:

“Amendment Effective Date” means July 30, 2008.

2.2 Amendment to Definition of Issuing Lender. The definition of “Issuing
Lender” in Section 1.1 of the Credit Agreement is hereby amended and restated as
follows:

“Issuing Lender” means (a) with respect to any Existing Letter of Credit, Harris
N.A. (successor by merger to Harris Trust and Savings Bank), as the issuer of
such Letter of Credit, (b) with respect to any Letter of Credit issued after the
Closing Date but before the Amendment Effective Date, Wachovia and/or Harris
N.A. (successor by merger to Harris Trust and Savings Bank) (as applicable) and
(c) with respect to any Letter of Credit issued on or after the Amendment
Effective Date, JPMCB. If JPMCB is unable to issue any Letter of Credit, the
Borrower and JPMCB may appoint a new Lender to become an Issuing Lender.

2.3 Insertion of Definition of JPMCB. The following new definition is hereby
added in the appropriate alphabetical order in Section 1.1 of the Credit
Agreement:

“JPMCB” means JPMorgan Chase Bank, N.A.

2.4 Amendment to Definition of LIBOR. The definition of “LIBOR” in Section 1.1
of the Credit Agreement is hereby amended and restated as follows:

“LIBOR” means, for any LIBOR Rate Loan for any Interest Period therefor, the
rate per annum appearing on Reuters Screen LIBOR01 Page (or any successor page)
as the London interbank offered rate for deposits in Dollars at approximately
11:00

 

3



--------------------------------------------------------------------------------

A.M. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If, for any reason, such
rate is unavailable, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent, Dollars in an amount comparable to the
Loans then requested are being offered to leading banks at approximately 11:00
A.M. London time, two (2) Business Days prior to the commencement of the
applicable Interest Period for settlement in immediately available funds by
leading banks in the London interbank market for a period equal to the Interest
Period selected.

2.5 Amendment to Definition of LIBOR Rate. The definition of “LIBOR Rate” in
Section 1.1 of the Credit Agreement is hereby amended and restated as follows:

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

  LIBOR Rate =    LIBOR          1.00 - Eurodollar Reserve Percentage    

2.6 Amendment to Definition of Note Purchase Agreement. The definition of “Note
Purchase Agreement” in Section 1.1 of the Credit Agreement is hereby amended and
restated as follows:

“Note Purchase Agreement” shall mean that certain note purchase agreement, to be
entered into by and among HAI, the Borrower and the noteholders from time to
time party thereto and the other documents relating thereto.

2.7 Deletion of Definition of Permitted Receivables Securitization. The term
“Permitted Receivables Securitization” and the definition thereof in Section 1.1
of the Credit Agreement is hereby deleted.

2.8 Amendment to Definition of Prime Rate. The definition of “Prime Rate” in
Section 1.1 of the Credit Agreement is hereby amended and restated as follows:

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New
York, New York, with each change in the Prime Rate being effective on the date
such change is publicly announced as effective.

2.9 Replacement of Wachovia and Harris. Each reference in the Credit Agreement
(without giving effect to this Amendment) to (i) “Wachovia” (other than as set
forth herein, the definition thereof in Section 1.1 of the Credit Agreement, or
in the phrases “Wachovia Bank, National Association” and “Wachovia Capital
Markets, LLC”) is hereby amended and restated as “JPMCB”, (ii) “Wachovia Bank,
National Association” (other than in the definition of “Wachovia” in Section 1.1
of the Credit Agreement, and on the signature page to the Credit Agreement) is
hereby amended and restated as “JPMorgan Chase Bank, N.A.”, (iii) “Harris Trust
and Savings Bank” is hereby amended and restated as “Harris N.A. (successor by
merger to Harris Trust and Savings Bank)”, and (iv) “(d/b/a Harris Nesbitt)” is
hereby amended and restated as “(d/b/a BMO Capital Markets)”.

 

4



--------------------------------------------------------------------------------

2.10 Amendment to Definition of Wholly-owned Subsidiary. The definition of
“Wholly-owned Subsidiary” in Section 1.1 of the Credit Agreement is hereby
amended and restated as follows:

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of Capital Stock (other than directors’ qualifying shares as
required by law and any other shares issued to satisfy other requirements of law
with respect to the ownership of the Capital Stock of any foreign Subsidiaries)
are owned by HAI and/or one or more Wholly-owned Subsidiaries within the meaning
of this definition.

2.11 Amendment to Section 3.2. The second sentence of Section 3.2 of the Credit
Agreement is hereby amended and restated as follows:

Schedule 3.2 hereto identifies each Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its Capital Stock owned by HAI and its
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law and any other shares issued to satisfy
other requirements of law with respect to the ownership of the Capital Stock of
any foreign Subsidiaries), a description of each class of its authorized Capital
Stock and the number of shares of each class issued and outstanding.

2.12 Amendment to Section 3.2. The last sentence of Section 3.2 of the Credit
Agreement is hereby amended and restated as follows:

As of the Closing Date, no Domestic Subsidiaries (other than the Borrower) which
are Restricted Subsidiaries exist.

2.13 Amendment to Section 3.3. The last sentence of Section 3.3 of the Credit
Agreement is hereby amended and restated as follows:

The Credit Documents have been duly authorized, executed and delivered by the
Borrower and HAI and constitute valid and binding obligations of the Borrower
and HAI enforceable in accordance with their terms except as enforceability may
be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Credit Agreement and the other Credit
Documents do not, nor does the performance or observance by the Borrower or HAI
of any of the matters and things herein or therein provided for, contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or HAI in any material respect or any
provision of the organizational documents of the Borrower or HAI or any Material
covenant, indenture or agreement of or affecting the Borrower or HAI or any of
their Properties, or result in the creation or imposition of any Lien on any
Property of the Borrower or HAI.

 

5



--------------------------------------------------------------------------------

2.14 Amendment to Section 3.7. The first sentence of Section 3.7 of the Credit
Agreement is hereby amended and restated as follows:

The Borrower and HAI have delivered true and correct copies of their
organizational documents to the Lenders and said organizational documents remain
in full force and effect and have not been revised or amended as of the Closing
Date.

2.15 Amendment to Section 3.8. Section 3.8 of the Credit Agreement is hereby
amended and restated as follows:

Each of the Borrower, HAI and their Subsidiaries each have good and defensible
title to their Material assets as reflected on the most recent consolidated
balance sheet of HAI and its Subsidiaries furnished to the Lenders (except for
sales of assets by HAI and its Subsidiaries in the ordinary course of business
or otherwise permitted hereunder), subject to no Liens other than such thereof
as are permitted by Section 5.11.

2.16 Amendment to Section 3.9. Section 3.9 of the Credit Agreement is hereby
amended and restated as follows:

There is no litigation or governmental proceeding or labor controversy pending,
nor to the knowledge of HAI or the Borrower threatened, against HAI or the
Borrower or any Subsidiary which could reasonably be expected to result in a
Material Adverse Effect.

2.17 Amendment to Section 3.10. Section 3.10 of the Credit Agreement is hereby
amended and restated as follows:

All Material tax returns required to be filed by the Borrower, HAI or any of
their Subsidiaries in any jurisdiction have, in fact, been filed (or extensions
therefor have been timely obtained), and all material taxes, assessments, fees
and other governmental charges upon the Borrower, HAI or any of their
Subsidiaries (other than the Borrower and immaterial Subsidiaries) or upon any
of their respective Properties, income or franchises, which are shown to be due
and payable in such returns, have been paid, unless and to the extent that the
same are being contested in good faith and by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves in
accordance with GAAP are provided therefor. The Borrower and HAI do not know of
any proposed additional tax assessment against it or their Subsidiaries for
which adequate provision in accordance with GAAP has not been made on its
accounts. Adequate provisions in accordance with GAAP for taxes on the books of
the Borrower and HAI and each of their Subsidiaries have been made for all open
years, and for its current fiscal period. As of the Closing Date, the United
States income tax returns of HAI and its Subsidiaries have been closed by the
Internal Revenue Service through the fiscal year ended September 30, 2001.

 

6



--------------------------------------------------------------------------------

2.18 Amendment to Section 3.11. Section 3.11 of the Credit Agreement is hereby
amended and restated as follows:

No authorization, consent, license, or exemption from, or filing or registration
with, any court or governmental department, agency or instrumentality, nor any
approval or consent of the members or stockholders of HAI, the Borrower or any
other Person (other than the board of directors of HAI and the managers of the
Borrower, which approval and consent have been obtained), is or will be
necessary to the valid execution, delivery or performance by the Borrower and
HAI of this Credit Agreement or any other Credit Document.

2.19 Amendment to Section 3.16. Section 3.16 of the Credit Agreement is hereby
amended and restated as follows:

Neither the Borrower, HAI nor any of their Subsidiaries is in default under the
terms of any covenant, indenture or agreement of or affecting the Borrower, HAI,
any such Subsidiary or any of their Properties, which default could reasonably
be expected to have a Material Adverse Effect.

2.20 Amendment to Section 5.2. Section 5.2 of the Credit Agreement is hereby
amended and restated as follows:

The Borrower and HAI shall maintain, preserve and keep its Material property,
plant and equipment in good repair, working order and condition (ordinary wear
and tear excepted) and shall from time to time make all needful and proper
repairs, renewals, replacements, additions and betterments thereto so that at
all times the efficiency thereof shall be fully preserved and maintained, and
the Borrower and HAI shall cause each of their Subsidiaries to do so in respect
of Material Property owned or used by it.

2.21 Amendment to Section 5.3. Section 5.3 of the Credit Agreement is hereby
amended and restated as follows:

Each of the Borrower and HAI shall (a) duly pay and discharge all material
taxes, assessments, fees and governmental charges upon or against it or its
Properties, and (b) shall cause each of their Subsidiaries (other than
immaterial Subsidiaries) to duly pay and discharge, all material taxes,
assessments, fees and governmental charges upon or against it or its Properties,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves in accordance with GAAP are provided
therefor.

2.22 Amendment to Clause (i) of Section 5.5(b). Clause (i) of Section 5.5(b) of
the Credit Agreement is hereby amended and restated as follows:

as soon as available, and in any event within ninety (90) days after the close
of each annual accounting period of HAI, a copy of

 

7



--------------------------------------------------------------------------------

the annual audit report for HAI and its Subsidiaries as of the close of such
period with accompanying financial statements (including consolidated balance
sheet and profit and loss and cash flow statements of HAI and its Subsidiaries
for such period), and accompanying notes thereto, each in reasonable detail
showing in comparative form the figures for the previous fiscal year,
accompanied by an opinion thereon, without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, of Ernst & Young LLP or another firm of independent public accountants of
recognized national standing, selected by HAI and satisfactory to the Required
Lenders, to the effect that the audited financial statements have been prepared
in accordance with GAAP and present fairly in accordance with GAAP the
consolidated financial condition of HAI and its Subsidiaries as of the close of
such fiscal year and the results of their operations and cash flows for the
fiscal year then ended and that an examination of such accounts in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and, accordingly, such examination included such
tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances; and

2.23 Amendment to Clause (ii) of Section 5.5(b). Clause (ii) of Section 5.5(b)
of the Credit Agreement is hereby amended and restated as follows:

as soon as available, and in any event within 120 days after the close of each
annual accounting period of Lincolnshire Insurance Company PPC Ltd.
(“Lincolnshire Insurance”), a copy of the annual audit report for Lincolnshire
Insurance as of the close of such period with accompanying financial statements
(including balance sheet and profit and loss and cash flow statements of
Lincolnshire Insurance for such period), and accompanying notes thereto, each in
reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied by an opinion thereon, without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, of Ernst & Young LLP or another firm of independent public
accountants of recognized national standing, selected by Lincolnshire Insurance
and satisfactory to the Required Lenders, to the effect that the financial
statements have been prepared in accordance with UK GAAP, International
Accounting Standards, or International Financial Reporting Standards, as
applicable, and present fairly in accordance with UK GAAP, International
Accounting Standards, or International Financial Reporting Standards, as
applicable, the financial condition of the Lincolnshire Insurance as of the
close of such fiscal year and the results of its operations and cash flows for
the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances; and

2.24 Amendment to Clauses (ii) and (iii) of Section 5.5(f). Clauses (ii) and
(iii) of Section 5.5(f) of the Credit Agreement are hereby amended and restated
as follows:

(ii) any threatened or pending litigation or governmental proceeding or labor
controversy against HAI or any Subsidiary which could reasonably be expected to
have a Material Adverse Effect,

 

8



--------------------------------------------------------------------------------

(iii) any material adverse change in the condition (financial or otherwise) or
operations of the Borrower, HAI and their Subsidiaries, taken as a whole, or

2.25 Amendment to Section 5.11(a). Section 5.11(a) of the Credit Agreement is
hereby amended and restated as follows:

Liens arising by statute in connection with worker’s compensation, unemployment
insurance, old age benefits, social security obligations, statutory obligations
or other similar charges, provided in each case that the obligation is not for
borrowed money;

2.26 Amendment to Section 5.11(c). Section 5.11(c) of the Credit Agreement is
hereby amended and restated as follows:

the pledge of assets for the purpose of securing an appeal, stay or discharge in
the course of any legal proceeding;

2.27 Amendment to Section 5.11. Section 5.11 of the Credit Agreement is hereby
amended by adding the following new clauses (l), (m), (n) and (o) to the end of
such Section (and making the appropriate punctuation and grammatical changes
thereto):

(l) Liens securing judgments for the payment of money which do not constitute
Events of Default under Section 6.1(f);

(m) licenses, sublicenses, leases or subleases (other than leases or subleases
of real property) granted to or from others in the ordinary course of business;

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; and

(o) Liens that are statutory or contractual rights of set-off (i) relating to
the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness, (ii) relating to pooled or other deposit
accounts or sweep accounts of HAI or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
HAI or any Subsidiary, (iii) relating to purchase orders and other agreements
entered into with customers or suppliers of HAI or any Subsidiary in the
ordinary course of business or (iv) relating to deposits with banks to be
applied against any Indebtedness permitted to be incurred under Section 5.10 so
long as granting such rights of set-off is customary for such Indebtedness.

2.28 Amendment to Section 5.11. The last sentence of Section 5.11 is hereby
amended and restated as follows:

Permitted Liens shall collectively mean the Liens set forth in clauses
(a) through (o) hereof.

 

9



--------------------------------------------------------------------------------

2.29 Amendment to Section 5.12. Section 5.12 of the Credit Agreement is hereby
amended by:

(a) amending and restating the introductory paragraph thereof as follows:

The Borrower and HAI shall not, nor shall it permit any Subsidiary to, directly
or indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances (other
than for travel advances and other similar cash advances made to employees in
the ordinary course of business) to, any other Person, undertake any
Acquisition, or be or become liable as endorser, guarantor, surety or otherwise
for any debt, obligation or undertaking of any other Person, or otherwise agree
to provide funds for payment of the obligations of another, or supply funds
thereto or invest therein or otherwise assure a creditor of another against
loss, or apply for or become liable to the issuer of a letter of credit which
supports an obligation of another; provided, however, that the foregoing
provisions shall not apply to nor operate to prevent:

(b) adding the following new clauses (n) and (o) to the end of such Section (and
making the appropriate punctuation and grammatical changes thereto):

(n) investments of HAI or any Subsidiary under any Hedging Agreements permitted
hereunder; and

(o) investments consisting of pledges and deposits permitted under Sections
5.11(a) and (j).

2.30 Amendment to Section 5.14(h). Section 5.14(h) is hereby amended and
restated as follows:

any Subsidiary of the Borrower may dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any
Subsidiary;

2.31 Amendment to Section 5.14. Section 5.14 of the Credit Agreement is hereby
amended by adding the following new clauses (k), (l) and (m) to the end of such
Section (and making the appropriate punctuation and grammatical changes
thereto):

(k) the liquidation or sale of the investments permitted under clauses
(a) through (c) under Section 5.12 in the ordinary course of business for fair
market value;

(l) (i) Liens permitted by Section 5.11, (ii) distributions permitted by
Section 5.9 and (iii) investments permitted by Section 5.12; and

 

10



--------------------------------------------------------------------------------

(m) the leasing, licensing or occupancy agreements or sub-leasing of Property or
the termination of such leasing, licensing, occupancy agreements or sub-leasing,
in each case, in the ordinary course of business.

2.32 Amendment to Section 5.15. Section 5.15 is hereby amended and restated as
follows:

Except as permitted pursuant to Section 5.14, each of the Borrower and HAI shall
not, nor shall it permit any Restricted Subsidiary to, issue, assign, sell or
transfer, any shares of Capital Stock of a Restricted Subsidiary (other than to
the Borrower or another Restricted Subsidiary); provided that the foregoing
shall not operate to prevent the issuance, sale and transfer to any person of
any shares of Capital Stock of a Restricted Subsidiary solely for the purpose of
qualifying, and to the extent legally necessary to qualify, such person as a
director of such Restricted Subsidiary or satisfying other requirements of law
with respect to the ownership of Capital Stock of foreign Subsidiaries.

2.33 Amendment to Section 5.21. Section 5.21 of the Credit Agreement is hereby
amended by:

(a) adding the following new clause to the beginning of such Section (and making
the appropriate punctuation and grammatical changes thereto):

Each of the Borrower and HAI shall not, nor shall it permit any Subsidiary to,

(b) adding the following new clauses (vi), (vii) and (viii) to the end of such
Section (and making the appropriate punctuation and grammatical changes
thereto):

(vi) pursuant to any agreement relating to Property of a Subsidiary that is in
effect at the time such Person becomes a Subsidiary (provided that such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary), (vii) in connection with any restrictions with respect to a
Subsidiary imposed pursuant to a customary agreement that has been entered into
in connection with the disposition of all or substantially all of the Capital
Stock or assets of such Subsidiary otherwise permitted hereunder, and
(viii) pursuant to agreements with suppliers to HAI or any Subsidiary, entered
into in the ordinary course of business, relating to any inventory supplied by
such suppliers.

2.34 Amendment to Section 6.1(c). Section 6.1(c) is hereby amended and restated
as follows:

default in the observance or performance of any other provision hereof or of any
other Credit Document (x) which, in the case of a default with respect to
Sections 5.10 (with respect to a Subsidiary other than the Borrower), 5.11 (with
respect to Liens voluntarily entered into by a Subsidiary other than the
Borrower), 5.12, 5.18 or 5.19, is not remedied within fifteen (15) days, and
(y) in the case of any other default, is not remedied within thirty (30) days,
in the case of defaults described in clauses (x) and (y), after the earlier of
(i) the date on which such failure shall first become known to any officer of
the Borrower or HAI or (ii) written notice thereof is given to the Borrower or
HAI by the Administrative Agent or any Lender; or

 

11



--------------------------------------------------------------------------------

2.35 Amendment to Section 6.1(e). Section 6.1(e) is hereby amended and restated
as follows:

any default shall occur under any Indebtedness issued, assumed or guaranteed by
the Borrower, HAI or any Subsidiary aggregating $10,000,000 or more or under any
indenture, agreement or other instrument under which the same may be issued, and
such default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness (whether or not such
maturity is in fact accelerated) or any such Indebtedness shall not be paid when
due after the lapse of the applicable grace period (whether by lapse of time,
acceleration or otherwise); or

2.36 Amendment to Section 6.1(f). The figure, “$1,000,000,” in Section 6.1(f) of
the Credit Agreement is hereby amended and restated to be “$10,000,000”.

2.37 Amendment to Section 8.2(a). The notice information of the Borrower and the
Administrative Agent set forth in Section 8.2(a) of the Credit Agreement is
hereby amended and restated as follows:

if to the Borrower or the Guarantor:

Hewitt Associates L.L.C.

100 Half Day Road

Lincolnshire, Illinois 60069

Attn: Treasurer

Telephone: (847) 295-5000

Telecopy: (847) 883-8151

with copies (in the case of a notice of a Default or Event of Default) to:

Hewitt Associates L.L.C.

100 Half Day Road

Lincolnshire, Illinois 60069

Attn: General Counsel

Telephone: (847) 295-5000

Telecopy: (847) 554-1462

Hewitt Associates, Inc.

100 Half Day Road

Lincolnshire, Illinois 60069

Attn: General Counsel

Telephone: (847) 295-5000

 

12



--------------------------------------------------------------------------------

Telecopy: (847) 554-1462

if to the Administrative Agent:

JPMorgan Chase Bank, N.A.

10 South Dearborn Street

Loan & Agency Services

Chicago, Illinois 60603

Attn: Lisa Smith

Telephone: (312) 732-7941

Telecopy: (312) 385-7096

with a copy to:

JPMorgan Chase Bank, N.A.

10 South Dearborn Street

Chicago, Illinois 60603

Attn: Sabir Hashmy

Telephone: (312) 325-3222

Telecopy: (312) 325-3239

2.38 Amendment to Section 8.4. Section 8.4 is hereby amended and restated as
follows:

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all obligations under the Credit Documents have been paid in
full.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

3.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the
Successor Administrative Agent):

(a) Executed Amendment. The Successor Administrative Agent shall have received a
copy of this Amendment duly executed by each of the Borrower, HAI, the Resigning
Administrative Agent, the Successor Administrative Agent, Wachovia, JPMCB and
the Required Lenders.

(b) Fees and Expenses. The Successor Administrative Agent shall have received
from the Borrower, on behalf of each Lender signatory hereto, an amendment fee
in an amount equal to $5,000. In addition, the Resigning Administrative Agent
and the Successor

 

13



--------------------------------------------------------------------------------

Administrative Agent shall have received from the Borrower such other fees and
expenses that are payable in connection with the consummation of the
transactions contemplated hereby, including, without limitation, the reasonable
fees and expenses of Moore & Van Allen PLLC.

(c) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Successor Administrative Agent and its counsel.

ARTICLE IV

MISCELLANEOUS

4.1 Amended Terms. On and after the Amendment Effective Date, (a) all references
to the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment and (b) all references in the
Credit Agreement to “this Agreement,” “this Credit Agreement,” “hereof,”
“herein,” “hereunder,” or words of similar effect shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

4.2 Representations and Warranties of the Borrower and HAI. Each of the Borrower
and HAI represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, except those that have been obtained or made and are
in full force and effect.

(d) After giving effect to this Amendment, the representations and warranties
set forth in Section 3 of the Credit Agreement are true and correct as of the
date hereof (except for those which expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

14



--------------------------------------------------------------------------------

(f) Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

4.3 Reaffirmation of Credit Party Obligations. Each of the Borrower and HAI
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.

4.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

4.5 Further Assurances. HAI and the Borrower agree to promptly take such action,
upon the reasonable request of the Successor Administrative Agent or the
Resigning Administrative Agent, as is necessary to carry out the intent of this
Amendment.

4.6 Entirety. This Amendment and the other Credit Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

4.7 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original will be
delivered.

4.8 No Actions, Claims, Etc. As of the date hereof, each of the Borrower and HAI
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Resigning Administrative Agent, the Successor
Administrative Agent, the Lenders, or the Resigning Administrative Agent’s, the
Successor Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under this Credit Agreement on or
prior to the date hereof.

4.9 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

4.10 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

4.11 General Release. In consideration of the Resigning Administrative Agent,
the Successor Administrative Agent and the Lenders party hereto entering into
this Amendment, each of the Borrower and HAI hereby releases the Resigning
Administrative Agent, the Successor Administrative Agent, the Lenders, and the
Resigning Administrative Agent’s, the Successor Administrative

 

15



--------------------------------------------------------------------------------

Agent’s and the Lenders’ respective officers, employees, representatives,
agents, counsel and directors from any and all actions, causes of action,
claims, demands, damages and liabilities of whatever kind or nature, in law or
in equity, now known or unknown, suspected or unsuspected to the extent that any
of the foregoing arises from any action or failure to act under the Credit
Agreement on or prior to the date hereof, except, with respect to any such
Person being released hereby, any actions, causes of action, claims, demands,
damages and liabilities arising out of such Person’s gross negligence, bad faith
or willful misconduct.

4.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 8.14 and 8.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

4.13 Fees. The Borrower agrees to pay all reasonable costs, fees and expenses of
the Resigning Administrative Agent and the Successor Administrative Agent in
connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and expenses of the Resigning
Administrative Agent’s legal counsel, Moore & Van Allen PLLC, and the Successor
Administrative Agent’s legal counsel, Sidley Austin LLP.

 

16



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:   HEWITT ASSOCIATES L.L.C.,   an Illinois limited liability company  
By:  

/s/ Richard W. Westenberger

  Name:   Richard W. Westenberger   Title:   Vice President Corporate Finance
and Treasurer HAI:   HEWITT ASSOCIATES, INC.,   a Delaware corporation   By:  

/s/ Richard W. Westenberger

  Name:   Richard W. Westenberger   Title:   Vice President Corporate Finance
and Treasurer

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

HEWITT ASSOCIATES L.L.C.



--------------------------------------------------------------------------------

RESIGNING ADMINISTRATIVE AGENT:   WACHOVIA BANK, NATIONAL ASSOCIATION,   as
Resigning Administrative Agent   By:  

/s/ Robert Sevin

  Name:   Robert Sevin   Title:   Director

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

HEWITT ASSOCIATES L.L.C.



--------------------------------------------------------------------------------

SUCCESSOR ADMINISTRATIVE AGENT:   JP MORGAN CHASE BANK, N.A.,   as Successor
Administrative Agent   By:  

/s/ Sabir A. Hashmy

  Name:   Sabir A. Hashmy   Title:   Vice President

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

HEWITT ASSOCIATES L.L.C.



--------------------------------------------------------------------------------

  WACHOVIA BANK, NATIONAL ASSOCIATION,   individually, as the resigning
Swingline Lender, as an
Issuing Lender and as a Lender   By:  

/s/ Robert Sevin

  Name:   Robert Sevin   Title:   Director

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

HEWITT ASSOCIATES L.L.C.



--------------------------------------------------------------------------------

  HARRIS N. A.,   as a Lender   By:  

/s/ Kathleen J. Collins

  Name:   Kathleen J. Collins   Title:   Director

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

HEWITT ASSOCIATES L.L.C.



--------------------------------------------------------------------------------

  JP MORGAN CHASE BANK, N.A.,   individually, as the successor Swingline Lender,
as an
Issuing Lender and as a Lender   By:  

/s/ Sabir A. Hashmy

  Name:   Sabir A. Hashmy   Title:   Vice President

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

HEWITT ASSOCIATES L.L.C.



--------------------------------------------------------------------------------

  KEYBANK NATIONAL ASSOCIATION,   as a Lender   By:  

/s/ Frank J. Jancar

  Name:   Frank J. Jancar   Title:   Vice President

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

HEWITT ASSOCIATES L.L.C.



--------------------------------------------------------------------------------

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender   By:  

/s/ Andrew T. Cavallari

  Name:   Andrew T. Cavallari   Title:   Vice President

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

HEWITT ASSOCIATES L.L.C.